NO. 12-20-00206-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

IN THE INTEREST OF                               §      APPEAL FROM THE

S.E. AND B.E.,                                   §      COUNTY COURT AT LAW

CHILDREN                                         §      CHEROKEE COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       J.E. and J.B. appeal the termination of their parental rights. Their counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                          BACKGROUND
       J.E. and J.B. are the parents of S.E. and B.E. On June 26, 2019, the Department of
Family and Protective Services (the Department) filed an original petition for protection of the
children, for conservatorship, and for termination of J.E.’s and J.B.’s parental rights. The
Department was appointed temporary managing conservator of the children, and the parents
were allowed limited access to, and possession of, the children.
       Due to concerns over COVID-19, a bench trial was held via Zoom. At the conclusion of
the trial on the merits, the trial court found, by clear and convincing evidence, that J.E. and J.B.
had each engaged in one or more of the acts or omissions necessary to support termination of
their respective parental rights under subsections (N) and (O) of Texas Family Code Section
161.001(b)(1). The trial court also found that termination of the parent-child relationships
between J.E. and J.B. and the children was in the children’s best interest. Based on these
findings, the trial court ordered that the parent-child relationships between J.E. and J.B. and the
children be terminated. This appeal followed.
                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         J.E.’s and J.B.’s counsel filed a brief in compliance with Anders, stating that he has
diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. This Court
has previously held that Anders procedures apply in parental rights termination cases when the
Department has moved for termination. See In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.–Tyler
2001, no pet.). In compliance with Anders, counsel’s brief presents a professional evaluation of
the record demonstrating why there are no reversible grounds on appeal and referencing any
grounds that might arguably support the appeal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400;
Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.–Fort Worth 1995, no pet.).
         As a reviewing court, we must conduct an independent evaluation of the record to
determine whether counsel is correct in determining that the appeal is frivolous. See Stafford v.
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923. We have
carefully reviewed the appellate record and counsel’s brief. We find nothing in the record that
might arguably support the appeal. 1 See Taylor v. Tex. Dep’t of Protective & Regulatory Servs.,
160 S.W.3d 641, 646–47 (Tex. App.–Austin 2005, pet. denied).


                                                   DISPOSITION
         We agree with J.E.’s and J.B.’s counsel that the appeal is wholly frivolous. 2 Accordingly,
we affirm the trial court’s judgment. See TEX. R. APP. P. 43.2.
Opinion delivered December 16, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
            Counsel for J.B. and J.E. certified that he provided J.E. and J.B. with a copy of the brief and informed
them that they had the right to file their own brief, and took concrete measures to facilitate review of the record. See
Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); In the matter of C. F., No. 03-18-00008-CV, 2018
WL 2750007, at *1 (Tex. App.—Austin June 8, 2018, no pet.). J.E. and J.B. were given the time to file their own
briefs, but the time for filing such briefs has expired and we have received no pro se briefs.
         2
          J.E.’s and J.B.’s counsel recognizes that he may not withdraw and that his duty to J.E. and J.B. does not
end with this appeal. See In re P.M., 520 S.W.3d 24, 27-28 (Tex. 2016).
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       DECEMBER 16, 2020


                                        NO. 12-20-00206-CV


                   IN THE INTEREST OF S. E. AND B. E., CHILDREN



                               Appeal from the County Court at Law
                      of Cherokee County, Texas (Tr.Ct.No. FM1900118)

                   THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                   It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.